Citation Nr: 1551015	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for chloracne, rated as 40 percent disabling prior to January 11, 2009, and as 60 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among other decorations) the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision increased the Veteran's rating for his chloracne to 40 percent.  

A brief history of the Veteran's claim is instructive.  Following his notice of disagreement, the RO increased the Veteran's rating to 60 percent (effective January 11, 2009) in a February 2009 statement of the case.  

The Veteran testified before a now retired Veterans Law Judge in April 2011.  A transcript of the hearing is in the Veteran's file.  The Board thereafter remanded the Veteran's claim in both September 2011 and November 2013.  

In an October 2014 decision, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In August 2015, the Court approved a Joint Motion for Remand that vacated the Board's October 2014 decision and returned the case to the Board.  Specifically, the Joint Motion found that the Board erred by not considering whether the Veteran could have been rated under separate and/or additional Diagnostic Codes in an effort to maximize his rating.  The Joint Motion also instructed the Board to "consider whether a new medical opinion is warranted" regarding the potential application of separate Diagnostic Codes.  

Subsequent to the Joint Motion, the Veteran submitted a claim for a TDIU in September 2015.  As the Veteran contended that he is unemployable at least in part due to his service-connected chloracne, the issue of entitlement to a TDIU is considered raised by the record and must be considered in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an October 2015 letter, the Board notified the Veteran that the VLJ who conducted his April 2011 hearing had retired; this letter gave him the option of electing a new hearing before a different VLJ.  In November 2015, the Veteran responded that he did not desire a new hearing.  

The issue of entitlement to an increased rating for a psychiatric disorder has 
been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For numerous reasons, the Veteran's claims must be remanded.  

First, as noted above, the August 2015 Joint Motion instructed the Board to consider whether rating the Veteran under separate or additional Diagnostic Codes in addition to his current ratings would result in a greater benefit to him.  The Joint Motion specifically mentioned the possible addition of 38 C.F.R. § 4.118, Diagnostic Code 7800 covering scars of the head, face, or neck, and Diagnostic Code 7804, covering unstable or painful scars.  

The problem here, as noted by the Board, is that the rating criteria for scars changed during the pendency of the Veteran's appeal.  38 C.F.R. § 4.114 was amended in 2008; because neither the Veteran nor his representative had previously requested that VA consider the new criteria in analyzing his claim, the Board considered only the previously applicable Diagnostic Codes.  See 73 Fed. Reg. 54708-01 (noting that the amended criteria apply to all applications for benefits received on or after October 23, 2008, and that claimants may request review under the revised criteria).  

In the Joint Motion, neither party acknowledged that the Veteran's rating was assigned pursuant to the previously effective criteria.  Though neither party specifically requested that the Board consider rating the Veteran under the new criteria, on page 3 of the Joint Motion, the parties instructed the Board to consider rating the Veteran under Diagnostic Code 7804.  The parties stated that, pursuant to Note (3) of Diagnostic Code 7804, disabilities rated under Diagnostic Codes 7800-7802 may also receive an evaluation under DC 7804.  This Note was not present in the previous version of the Code; it was instead added with the 2008 revisions.  

Though neither the Veteran nor his representative nor his attorneys before the Court asked the Board to consider rating the Veteran under the revised criteria, the August 2015 Joint Motion explicitly presumes that the Board can and will do so.  Thus, the Veteran's case must be remanded in order to allow the AOJ to rate the Veteran under the criteria in effect from October 23, 2008 and onward.

Second, the Joint Motion also instructed the Board to "consider whether a new medical opinion is warranted."  Because the Board is remanding the case, the Board shall instruct that the Veteran undergo a new examination to consider the possible application of additional or separate Diagnostic Codes.  

Lastly, the Veteran's claim for a TDIU, though raised by the evidence and therefore under jurisdiction of the Board, remains in development at the RO level.  Indeed, the RO has already had the Veteran examined regarding his service-connected psychiatric disorder, and it obtained the Veteran's records from the Social Security Administration.  Neither of these records has been reviewed by the AOJ, so the Board shall remand to allow for such review.  

As a final note, although this remand will certainly further delay the final adjudication of his claims, all of the remands (including this one) and the development in this case have been undertaken in an effort to maximize the Veteran's benefits and in an effort to accord him due process.  The instant remand is mandated both by the October 2015 Joint Motion and by the laws and regulations governing veterans benefits. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin disorders examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected skin disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

In addition to all required findings, the examiner is specifically asked to state whether the Veteran's chloracne scars are unstable or painful.  If any such scars are considered to be unstable or painful, please note their specific locations on the Veteran's head, face, neck, or body.  

Further, the examiner is to state what symptoms or impairment result from the Veteran's service-connected chloracne, as well as the impact that these symptoms have on his ability to perform sedentary and manual employment.  

2.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  This SSOC must include a discussion of all evidence generated since the previous Board decision.  It must also analyze the Veteran's claim for an increased rating for his skin disability under both the old and new criteria for rating dermatological disabilities, and it must include an analysis of the Veteran's TDIU claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



